ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
— The alleged owner, Idella Jones, testified in substance as follows: She lived at the burglarized place. It was her residence. She kept her household goods there and actually used it as her place of residence. During the month of December, 1930, her house was burglarized. At that time she was temporarily absent from her home on a visit to Oklahoma. She returned from Oklahoma on the 5th of January, 1931, and found a window light broken out. The house had been- ransacked and certain articles were missing, namely, bed spreads, a linen table cloth, dresses, pants, pillow cases, blankets, etc.
Kansas Carson testified that she lived next door to Idella Jones’ house; that during the month of December, 1930, while at her home in bed one night, between midnight and daylight, she was awakened by some one breaking into the house of Idella Jones. She “heard them when they broke in and heard them when they came out the back door.” “They went into a window right next to me where they took the screen off.” The next morning she saw the “window was pulled down on a smoothing iron.” She called to an old man who was passing, and they both looked in through the window and saw that the house had been burglarized.
The conclusions reached and announced on the original opinion are fully spported by the precedents. On the subject of occupancy and ownership, see Tex. Jur., vol. 7, p. 752; Carneal v. State, 86 Texas Crim. Rep., 274, 216 S. W., 626; Davidson v. State, 86 Texas Crim. Rep., 243, 216 S. W., 624. There is no evidence other than that the house was a private *61residence, and the testimony that it was burglarized at night-time is not controverted.
The motion for rehearing is overruled.

Overruled.